An indictment was returned by the grand jury of St. Louis County charging the defendant with robbery in the first degree. On a trial June 25, 1925, a jury found the defendant guilty and assessed his punishment at imprisonment in the penitentiary for a term of five years. He was sentenced accordingly, and appealed to this court.
The evidence for the State showed that between 1:30 and two P.M. December 18, 1924, armed men entered the Citizens' Bank of Florissant, in St. Louis County. Joseph Pondrom, president of the bank, was present, also Mr. Albert, the assistant cashier, and two customers, William and Elmer Ryan. One or more of the strangers were disguised by handkerchiefs over the lower part of their faces. One of them pointed his revolver at Mr. Pondrom and told him to "stick 'em up!" Pondrom then was compelled to lie down on the floor and get under a table. One of them compelled the two Ryans to face the wall with their hands raised. One of the robbers ordered Pondrom to open the safe, and took out a large sum of money and some liberty bonds.
There was more or less confusion and neither Pondrom, Albert, nor Elmer Ryan was able to identify the defendant as one of the robbers. *Page 391 
But William Ryan identified the defendant as the man who pointed his revolver at Pondrom and took the money. His identification was clear and positive. Pondrom was spoken of as an old man, and, according to his testimony, he did not get a good look at any one of the robbers, nor did Elmer Ryan or Albert. William Ryan seems to have been the only one of them who maintained his presence of mind.
The defendant did not testify, but offered two witnesses by whom he attempted to prove an alibi.
I. Appellant challenges the sufficiency of the indictment on the ground that it does not charge that the Citizens' Bank of Florissant was a corporation, and there was noIndictment:   evidence that the bank was a corporation. TheCorporation:  indictment charges that the defendant made anProof.        assault upon Joseph Pondrom and, by putting him in fear, took from him in lawful money of the United States, two thousand and odd dollars, and twelve Liberty bonds of the value of $950, "all of the goods and property of the said Joseph Pondrom from the person and in the presence of said Joseph Pondrom," etc. Thus the indictment does not charge that the money and Liberty bonds taken were the property of the bank, but the property of Pondrom, and is perfectly good against appellant's complaint.
II. It is claimed that the evidence shows the money and bonds were the property of the bank, and therefore the demurrer to the evidence at the close of the case should have beenVariance:  sustained. The motion for a new trial fails to assignDemurrer.  as error the action of the court in overruling the demurrer to the evidence, nor is any error assigned to the lack of sufficient evidence to make out a case. Besides, in charging larceny or robbery it is proper to aver that the money or property taken was the property of the persons in lawful possession of it, although he was not the actual owner, unless such possession was that of a mere custodian.
"An employee of a higher grade, who has the entire care, management and control of chattels entrusted to him by his employer, such as the manager of a ranch or herd of cattle, the cashier of a bank, an agent in charge of a stock of goods for sale," etc., "is usually held to have such possessory rights in the chattels as justifies the laying of the ownership in him." [36 C.J. 834.]
Mr Pondrom was president of the bank, in charge and control of its assets. He was clearly within the rule; his possessory rights were such that it was proper to charge that the property taken from him was his property. *Page 392 
III. The motion for new trial assigns error to the failure of the court "to instruct as to the law on all phases of the case." That general objection is not pressed upon the attention of the court in appellant's brief. The motion, however,Circumstantial  specifies that the court erred in failing toEvidence.       instruct the jury on circumstantial evidence. An instruction on circumstantial evidence is not necessary unless the case is entirely made out on circumstantial evidence. If there is direct evidence to prove the commission of a crime by the defendant, although the case may be partially made out by circumstantial evidence, it is not necessary to instruct upon it. [State v. Judge, 285 S.W. 718, l.c. 722; State v. Lyle, 296 Mo. l.c. 439; State v. Baird, 288 Mo. 62, l.c. 65.]
The only defense here is an alibi. The facts of the robbery were direct. It is not disputed that the corpus delicti was proven. The evidence was direct and positive that the defendant was one of the robbers. There is little or no circumstantial evidence in the case.
IV. Appellant complains that the court erred in giving instruction numbered 1 for the State. That alleged error cannot be considered because the motion for new trial fails to mention any instruction.
We find no error in the record and the judgment is affirmed. All concur.